Citation Nr: 1001877	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disability to include low back strain, 
arthritis, and degenerative disc disease, and to include as 
secondary to the service-connected cervical spine arthritis. 

3.  Entitlement to service connection for a chronic low back 
disability to included low back strain, arthritis, and 
degenerative disc disease, and to include as secondary to the 
service-connected cervical spine arthritis. 

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the cervical spine.

5.  Entitlement to service connection for the residuals of 
myocardial infarction.

6.  Entitlement to service connection for a disability 
claimed as bilateral leg numbness.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from July 1960 
to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's attempt to 
reopen his claim for service connection for a low back 
disability and entitlement to TDIU.  That rating decision 
also denied service connection for bilateral leg numbness and 
myocardial infarction, and denied an increased disability 
rating for the Veteran's service-connected cervical spine 
arthritis.  

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for a low back disability, 
bilateral leg numbness, and myocardial infarction, along with 
the issue of an increased rating for service-connected 
cervical spine arthritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for TDIU was 
requested.

2.  The RO denied the reopening of the claim for service 
connection for a low back disability in April 2000.  The 
Veteran was notified of this decision that same month but did 
not file an appeal.  This rating decision is now final.  

3.  Private medical records showing diagnoses of current 
chronic low back disabilities, including degenerative disc 
disease and spinal stenosis, have been received since the 
April 2000 RO decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for TDIU by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  Evidence received since the April 2000 rating decision is 
new and material, and the Veteran's claim for service 
connection for chronic low back disability to include low 
back strain, arthritis, and degenerative disc disease, and to 
include as secondary to the service-connected cervical spine 
arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the November 2009 hearing, the appellant withdrew his 
appeal on the issue of TDIU and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

II.  Reopening the Claim of Service Connection for Low Back 
Disability

The Veteran seeks to reopen his claim for service connection 
for a low back disability.  The Board has considered this 
issue with respect to VA's duties to notify and assist.  The 
Board is reopening the claim and remanding for additional 
development.  Given the favorable outcome, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a low back disability in an April 2000 
rating decision.  The Veteran was notified of this decision 
in a letter dated that same month.  He did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105(c).  The 
reason for the continued denial of reopening the claim 
service connection was that there was no evidence of a 
current low back disability.  

Subsequent to the April 2000 RO rating decision, the Veteran 
submitted copies of a variety of private medical records.  
Medical records dated August 2006 are indicative of the 
evidence submitted, and show that the Veteran has a current 
chronic low back disability, including degenerative disc 
disease and spinal stenosis.  

There is now medical evidence of a current chronic low back 
disability.  This evidence is "new" as it did not exist at 
the time of the prior determination; it is also "material" 
in that it tends to substantiate that the claim for service 
connection and directly addresses the basis for the prior 
denial.  Accordingly, reopening the claim for service 
connection service connection for a chronic low back 
disability to include low back strain, arthritis, and 
degenerative disc disease, and to include as secondary to the 
service-connected cervical spine arthritis, is warranted.





ORDER

The appeal for TDIU is dismissed.

New and material evidence having been submitted, the claim 
for service connection for a chronic low back disability to 
included low back strain, arthritis, and degenerative disc 
disease, and to include as secondary to the service-connected 
cervical spine arthritis, is reopened; to this extent only 
the claim is granted.  


REMAND

A March 2007 rating decision denied entitlement to service 
connection for the residuals of myocardial infarction and a 
disability claimed as bilateral leg numbness along with 
entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative arthritis of the cervical 
spine.  A timely Notice of Disagreement (NOD) was filed with 
respect to this rating decision in May 2007.  A Statement of 
the Case (SOC) has not been issued, however, and this must be 
done.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that, where notice of disagreement is filed with 
claim and no statement of the case has been issued, Board 
should remand, not refer, that issue to the RO to issue 
statement of the case).

The Veteran seeks entitlement to service connection for a 
chronic low back disability to include low back strain, 
arthritis, and degenerative disc disease, and to include as 
secondary to the service-connected cervical spine arthritis.  
He has submitted medical evidence of a current chronic low 
back disability.  Review of the service treatment records 
reveals evidence of complaints of low back pain during 
service, and on his retirement from service.  Accordingly, VA 
examination is required to obtain a medical nexus opinion.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Issue the appellant, and his 
representative an SOC on the issues of:

*	Entitlement to service connection 
for the residuals of myocardial 
infarction.

*	Entitlement to service connection 
for a disability claimed as 
bilateral leg numbness.

*	Entitlement to a disability rating 
in excess of 10 percent for 
service-connected degenerative 
arthritis of the cervical spine. 

The appellant must be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2008).  If a timely 
substantive appeal is filed with 
respect to these issues, the case must 
be returned to the Board for further 
appellate consideration of this issue.

2.  Schedule the Veteran for a VA 
examination for disabilities of the 
lumbosacral spine by an appropriate 
medical professional.  The report of 
examination should include a detailed 
account of all manifestations of all low 
back disabilities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner must review the 
Veteran's service treatment records and 
provide opinions as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current low back disability is 
related to the Veteran's active 
military service, specifically 
addressing the complaints of low back 
pain reported on retirement from 
service; and

*	It is at least as likely as not (50 
percent or greater probability) that 
any current low back disability is 
related to, or caused by the 
Veteran's service-connected arthritis 
of the cervical spine?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


